Citation Nr: 1234646	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  08-37 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to an initial compensable rating for service-connected prostate cancer for the time period between October 2, 2006 and the six-month period following cessation of therapeutic treatment on February 26, 2008.

2.  Entitlement to an initial compensable rating for residuals of service-connected prostate cancer for the time period beginning after the six-month period following cessation of therapeutic treatment on February 26, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In a written statement received in July 2009, the Veteran clarified that he did not intend to pursue claims for a higher rating for service-connected erectile dysfunction or a higher level of special monthly compensation.  He also withdrew his request for an RO hearing.

In a written statement received in April 2010, the Veteran withdrew his request for a hearing before the Board.

In the Written Brief Presentation dated September 2012, the Veteran's representative waived RO consideration of private medical records submitted by the Veteran in November 2011.

A review of the Virtual VA electronic storage system does not reveal any records pertinent to the claims on appeal.

The issue of entitlement to service connection for osteopenia of the hips as due to medications used to treat service-connected prostate cancer has been reasonably raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In a statement received in January 2012, the Veteran also appears to request an earlier effective date for his award of service connection for ischemic heart disease.  At this time, the Board does not have jurisdiction over these issues, which are referred to the AOJ for appropriate action. 

The issue of entitlement to an initial compensable rating for residuals of service-connected prostate cancer for the time period beginning after the six-month period following cessation of therapeutic treatment on February 26, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's prostate cancer, which first manifested in 2005, was treated with external beam radiation therapy until May 19, 2006 and androgen deprivation therapy until February 26, 2008; there has been no recurrence or metastasis of prostate cancer since the end of androgen deprivation therapy.

2.  The Veteran is service-connected for prostate cancer effective October 2, 2006, which entitles him to a mandatory 100 percent rating from the inception of the appeal to the six-month period following cessation of "other therapeutic procedure" on February 26, 2008.


CONCLUSION OF LAW

The criteria for entitlement to a 100 percent rating have been met for service-connected prostate cancer for the time period between October 2, 2006 and the six-month period following cessation of therapeutic treatment on February 26, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.115b, Diagnostic Code (DC) 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an initial compensable rating for service-connected prostate cancer.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.

The Veteran's prostate cancer is evaluated under DC 7528, which pertains to malignant neoplasms of the genitourinary system, wherein a 100 percent rating is warranted during active malignancy.  38 C.F.R. § 4.115b, DC 7528.  A NOTE to DC 7528 states as follows:

Note--Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

The Rating Schedule for renal dysfunction and voiding dysfunction, the latter which provides that the particular condition will be rated as urine leakage, frequency, or obstructed voiding, is located at 38 C.F.R. § 4.115a.  The predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Stated another way, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The record reflects that the Veteran was referred for a genitourinary consultation in September 2005 due to an abnormally high prostate specific antigen (PSA) screening test.  In October 2005, a prostate biopsy sample returned a diagnosis of prostatic adenocarcinoma, Gleason's Score 7.  A bone scan was negative for definitive evidence of metastatic disease.

Thereafter, in November 2005, the Veteran underwent an attempted retropubic radical prostatectomy which had to be abandoned due to adhesions from prior bilateral inguinal hernia repair.  His alternative treatment consisted of external beam radiation therapy which ended May 19, 2006, and androgen deprivation therapy which was discontinued on February 26, 2008.  

The Veteran's private medical records have consistently noted that his prostate cancer has been in remission prior to the cessation of androgen deprivation therapy.  In general, the Veteran has denied any significant GU complaints other than occasional episodes of frequent nocturia with slow flow, some decreased strength in urine stream, hot flashes, and erectile dysfunction.

The Veteran filed his service connection claim for prostate cancer on October 2, 2006.  An RO rating decision dated January 2007 granted service connection for prostate cancer, and assigned an initial noncompensable rating effective October 2, 2006.  Notably, the RO did not have benefit of review of the Veteran's private clinical records which were not submitted until November 2011.

The Veteran attended VA Compensation and Pension (C&P) examination in June 2008.  At that time, the Veteran reported a history of prostate cancer treated with radiation and chemotherapy.  He had experienced a weight gain of 45 pounds.  He denied renal dysfunction.  However, he reported stress incontinence requiring the use of one pad at night.  He described having a good stream.  The Veteran denied dysuria, hematuria, recurrent urinary tract infections, renal colic, bladder stones, or acute nephritis.  He did not require catheterization, dilatation, drainage procedures, special diet or medications.  He had erectile dysfunction.  The examiner noted that the Veteran's condition did not affect his usual occupation and daily activity.  Following examination, the Veteran was diagnosed with prostate cancer, erectile dysfunction, and incontinent of urine.

Otherwise, the evidence of record does not reflect any further lay or medical description of recurrence of prostate cancer, renal dysfunction or voiding dysfunction.

Here, the evidence demonstrates that the Veteran's prostate cancer, which first manifested in 2005, was treated with external beam radiation therapy until May 19, 2006 and androgen deprivation therapy until February 26, 2008.  Service connection for prostate cancer has been awarded effective October 2, 2006.

The criteria of DC 7528 provide a mandatory 100 percent rating for a malignant neoplasm of the genitourinary system which shall continue for a 6-month period following the cessation of surgical, X-ray, antineoplastic therapy "or other therapeutic procedure."  The term "other therapeutic procedure" is not defined in DC 7528, and the Board has found no language in caselaw, the Federal Register or other VA issued guidance which helps explain the intent of this language.

In general, the term "therapeutic" means curative.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 27TH ed., p. 1708 (1988).  The term "procedure" is defined as a series of steps by which a desired result is accomplished.  DORLAND'S at 1356.  Absent any further guidance, the Board resolves interpretative doubt in favor of the Veteran by finding that his androgen deprivation therapy, which ended on February 26, 2008, qualifies as an "other therapeutic procedure" within the meaning of DC 7528.  See Brown v. Gardner, 513 U.S. 115, 118 (1994) (holding that, if a statute pertaining to veterans' benefits is ambiguous, any interpretive doubt is to be resolved in the veteran's favor).  See also Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) (the canons of statutory construction apply to regulations as well as statutes).

Accordingly, the Board finds that the Veteran is entitled to a mandatory 100 percent rating under DC 7528 effective from October 2, 2006 until the six-month period following the cessation of androgen deprivation therapy on February 26, 2008.  To this extent, the appeal is granted.

The Board next finds that the evidence of record unequivocally demonstrates that the Veteran has not experienced a recurrence or metastasis of prostate cancer since February 26, 2008.  Thus, the criteria of DC 7528 direct that any residuals from prostate cancer should be evaluated as voiding dysfunction or renal dysfunction, whichever is predominant.  

As addressed in the REMAND below, the Board finds that additional development is necessary prior to addressing the issue of entitlement to an initial compensable rating for residuals of service-connected prostate cancer for the time period beginning after the six-month period following cessation of therapeutic treatment on February 26, 2008.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board has issued a limited decision granting full benefits for the time period between October 2, 2006 and the six-month period following cessation of therapeutic treatment on February 26, 2008.  The remainder of the initial rating claim requires further development and adjudication.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be discussed. 


ORDER

A 100 percent rating for service-connected prostate cancer for the time period between October 2, 2006 and the six-month period following cessation of therapeutic treatment on February 26, 2008 is granted.


REMAND

In August 2012, the Veteran submitted two separate VA Form 21-4142s identifying treatment at the Palm Beach Vet Center, and the West Palm Beach VA Medical Center (VAMC).  With respect to the West Palm Beach VAMC, the Veteran reported receiving a computed tomography (CT) scan and a magnetic resonance imaging (MRI) scan.  It is unclear whether these documents would be relevant to the initial rating claim on appeal.  As such, the Board must remand this case to obtain potentially relevant VA medical records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Additionally, the Veteran has primarily reported experiencing prostate treatment residuals of stress incontinence requiring the use of one pad at night, "occasional" episodes of "frequent" nocturia with slow flow, and some decreased urine stream.  The VA examination in June 2008 did not elaborate, however, on the exact frequency of nocturia symptoms or extent of decreased urine stream.  On remand, the Board finds that additional VA examination is required to evaluate the current nature and severity of any residual renal or voiding dysfunction.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining treatment records from the Dana Farber Cancer Institute for the time period since October 2011.

2.  Associate with the claims folder all clinical records from the Palm Beach Vet Center, and the West Palm Beach VAMC.  

3.  Upon completion of the above, schedule the Veteran for appropriate examination to determine the current nature and severity of any residual renal or voiding dysfunction stemming from prostate cancer treatment.  The contents of the claims folder should be made available to the examiner for review.  The examiner must obtain a detailed history from the Veteran regarding his urinary frequency, urine leakage and obstructed voiding symptoms.  The examiner should also determine whether uroflometry testing is necessary in this case.

4.  Thereafter, readjudicate the issue of entitlement to an initial compensable rating for residuals of service-connected prostate cancer for the time period beginning after the six-month period following cessation of therapeutic treatment on February 26, 2008.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


